Citation Nr: 0902339	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  06-32 422	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii

THE ISSUES

1. Entitlement to a rating higher than 10 percent for 
otosclerosis with bilateral defective hearing before July 31, 
2008.  

2. Entitlement to a rating higher than 20 percent for 
otosclerosis with bilateral defective hearing from July 31, 
2008.  


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan 
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1982 to May 1985.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision, dated in November 2005, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In January 2008, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge. A transcript of the hearing 
is of record.

In March 2008, the case was remanded by the Board for further 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).

While on appeal in a rating decision in September 2008, the 
RO increased the rating for otosclerosis with bilateral 
hearing loss to 20 percent effective July 31, 2008.  


FINDINGS OF FACT

1. Before July 31, 2008, otosclerosis with bilateral hearing 
loss was manifested by auditory acuity level of no more than 
IX in the right ear and auditory acuity level of no more than 
II in the left ear.

2. From July 31, 2008, otosclerosis with bilateral hearing 
loss is manifested by auditory acuity level VIII in the right 
ear and auditory acuity level III in the left ear. 




CONCLUSIONS OF LAW

1. Before July 31, 2008, the criteria for a rating higher 
than 10 percent for otosclerosis with bilateral hearing loss 
were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2008).  

2. From July 31, 2008, the criteria for a rating higher than 
20 percent for otosclerosis with bilateral hearing loss have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § § 
4.85, 4.86, Diagnostic Code 6100 (2008).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 38 
C.F.R. § 3.159 (2007), amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).



In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in July 2005, in March 2006, and in May 2008. 
The notice included the type of evidence needed to 
substantiate the claim for increase, that is: evidence of 
worsening disability The veteran was also notified of the 
type of evidence to substantiate the claim for a higher 
rating for his lumbar spine disability, namely, evidence 
indicating an increase in severity and the effect that 
worsening had on the claimant's employment and daily life.  

Additionally, the veteran was notified that VA would obtain 
VA records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records or with his 
authorization VA would obtain any such records on his behalf.  
The notice included the provisions for the effective date of 
a claim and for the degree of disability assignable for the 
claim.  The notice included the general notice of the 
criteria of the Diagnostic Code under which the claimant is 
rated. 



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life and the rating criteria). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claim was readjudicated, as evidenced by the supplemental 
statement of the case, dated in August 2008, and the rating 
decision, dated in September 2008.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by 
adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained VA records and 
has afforded the veteran VA examinations. 

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The rating for hearing loss is determined under the criteria 
in 38 C.F.R. §§ 4.85 and 4.86.

The Rating Schedule provides a table (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment, based on puretone thresholds and controlled 
speech discrimination (Maryland CNC) testing.  Table VII is 
used to determine the rating assigned by combining the Roman 
numeral designations for hearing impairment of each ear.  38 
C.F.R. § 4.85. 

The "puretone threshold average" as used in Tables VI, is 
the sum of the puretone thresholds at 1000, 2000, 3000, and 
4000 Hertz, divided by four.  This average is used in all 
cases to determine the Roman numeral designation for hearing 
impairment from Table VI or VIA.  38 C.F.R. § 4.85(d).

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Where there is an exceptional pattern of hearing impairment 
as defined in 38 C.F.R. § 4.86 the rating may be based solely 
on puretone threshold testing.  An exceptional pattern of 
hearing impairment occurs when the puretone thresholds in 
each of the four frequencies 1000, 2000, 3000, and 4000 Hertz 
are 55 decibels or greater or when the puretone threshold at 
1000 Hertz is 30 decibels or less, and the threshold at 2000 
Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).

Factual Basis

On VA audiology testing in July 2005, the puretone thresholds 
in decibels at the tested frequencies of 1000, 2000, 3000, 
and 4000 Hertz in the RIGHT ear were 75, 60, 70, and 50, 
respectively; and in the LEFT ear 55, 35, 40, and 40, 
respectively.  The puretone threshold average in the right 
ear was 64 and the average in the left ear was 43.  Speech 
discrimination in the right ear was 86 percent and 88 percent 
in the left ear. 

Applying the results to TABLE VI, the findings of the VA 
examination yield a numerical designation of III for the 
right ear as the average puretone decibel loss of 64 was in 
the range between 58 to 65 average puretone decibel loss, and 
the speech discrimination score of 86 percent was in the 
range between 84 and 90 percent speech discrimination.  For 
the left ear, the average puretone decibel loss of 43 was in 
the range between 42 to 49 average pure tone decibel loss, 
and the speech discrimination score of 88 percent was in the 
range between 84 and 90 percent speech discrimination for a 
numerical designation of II.  Applying the results to TABLE 
VI, entering the numeral designations of III for the right 
ear and II for the left ear to TABLE VII yields a disability 
rating of 0 percent under Diagnostic Code 6100.

An exceptional pattern of hearing impairment was not shown 
for either ear, that is, puretone thresholds of 55 or greater 
in the tested frequencies, or puretone thresholds of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz. 

On VA audiology testing in July 2006, the puretone thresholds 
in decibels at the tested frequencies of 1000, 2000, 3000, 
and 4000 Hertz in the RIGHT ear were 85, 95, 70, and 65, 
respectively; and in the LEFT ear 55, 35, 30, and 30, 
respectively.  The puretone threshold average in the right 
ear was 79 and the average in the left ear was 38.  Speech 
discrimination in the right ear was 40 percent and 96 percent 
in the left ear. 

Applying the results to TABLE VI, the findings of the VA 
examination yield a numerical designation of IX for the right 
ear as the average puretone decibel loss of 79 was in the 
range between 74 to 81 average pure tone decibel loss, and 
the speech discrimination score of 40 percent was in the 
range between 36 and 42 percent speech discrimination.  For 
the left ear, the average puretone decibel loss of 38 was in 
the range between 0 to 41 average pure tone decibel loss, and 
the speech discrimination score of 96 percent was in the 
range between 92 and 100 percent speech discrimination for a 
numerical designation of I.

Applying the results to TABLE VI, entering the numeral 
designations of IX for the right ear and I for the left ear 
to TABLE VII yields a disability rating of 0 percent under 
Diagnostic Code 6100.

Although an exceptional pattern of hearing impairment for the 
right ear was shown, that is, puretone thresholds of 55 or 
greater in the tested frequencies, the numerical designation 
of IX under Table VI is higher than the numerical designation 
of VII under Table VIA, which is based solely on the puretone 
threshold average.  As the numerical designation of IX is 
higher, Table VI applies. 



On VA examination in July 2008, the puretone thresholds in 
decibels at the tested frequencies of 1000, 2000, 3000, and 
4000 Hertz in the RIGHT ear were 95, 80, 75, and 85, 
respectively; and in the LEFT ear 60, 45, 40, and 40, 
respectively.  The puretone threshold average in the right 
ear was 84 and the average in the left ear was 46.  Speech 
discrimination in the right ear was 68 percent and 76 percent 
in the left ear. 

Applying the results to TABLE VI, the findings of the VA 
examination yield a numerical designation of VII for the 
right ear as the average puretone decibel loss of 84 was in 
the range between 82 to 89 average pure tone decibel loss, 
and the speech discrimination score of 68 percent was in the 
range between 68 to 74 percent speech discrimination.  For 
the left ear, the average puretone decibel loss of 46 was in 
the range between 42 to 46 average pure tone decibel loss, 
and the speech discrimination score of 76 percent was in the 
range between 76 to 82  percent speech discrimination for a 
numerical designation of III.

Applying the results to TABLE VI, entering the numeral 
designations of VII for the right ear and III for the left 
ear to TABLE VII yields a disability rating of 20 percent 
under Diagnostic Code 6100.

As an exceptional pattern of hearing impairment for the right 
ear was shown, that is, puretone thresholds of 55 or greater 
in the tested frequencies, and as the numerical designation 
under Table VIA, which is based solely on the puretone 
threshold average, for a puretone threshold average of 84 is 
VIII, which is higher than the numerical designation of VII 
under Table VI, the numerical designation of VII applies. 

Applying the results to TABLE VIA, entering the numeral 
designations of VIII for the right ear and III for the left 
ear to TABLE VII yields a disability rating of 20 percent 
under Diagnostic Code 6100. 

In this case, the results of the VA audiology testing in July 
2008, applying the findings to both Table VI and Table VIA, 
yield a rating of 20 percent under either Table. 



For these reasons, the preponderance of the evidence is 
against the claim for higher staged ratings, and the benefit-
of-the-doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b).


ORDER

Before July 31, 2008, a rating higher than 10 percent for 
otosclerosis with bilateral hearing loss is denied.  

From July 31, 2008, a rating higher than 20 percent for 
otosclerosis with bilateral hearing loss is denied.  



____________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


